Sognier, Judge.
Appellant was convicted of two armed robberies and appeals only on the general grounds. After arrest, despite the sheriffs protestations, appellant voluntarily admitted committing the robberies. Subsequently, after being properly advised of his Miranda rights (Miranda v. Arizona, 384 U. S. 436 (86 SC 1602, 16 LE2d 694)), appellant made a written confession to the two robberies. Additionally, the victim of each robbery identified appellant positively as the person who robbed them. This evidence is sufficient to meet the standards of proof required by Jackson v. Virginia, 443 *781U. S. 307 (99 SC 2781, 61 LE2d 560).
Decided February 9, 1984.
Robert Simmons Lanier, Jr., for appellant.
J. Lane Johnston, District Attorney, M. Allen Price, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.